UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 31, 2008 ROYAL FINANCIAL, INC. (Exact name of Registrant as specified in its charter) Delaware 000-51123 20-1636029 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 9226 South Commercial Avenue Chicago, IL 60617 (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(773) 768-4800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01.
